AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED SEPTEMBER 4, 2012 TO THE PROSPECTUS DATED FEBRUARY 29, 2012 (AS SUPPLEMENTED THROUGH JUNE 27, 2012) NESTEGG TARGET DATE FUNDS NESTEGG FUND (TICKER SYMBOLS: NECSX, NECPX) NESTEGG 2030 FUND (TICKER SYMBOLS: NETHX, NEHPX) NESTEGG 2020 FUND (TICKER SYMBOLS: NETWX, NETPX) NESTEGG 2040 FUND (TICKER SYMBOLS: NEFYX, NEFPX, NEJVX) NESTEGG 2050 FUND (TICKER SYMBOLS: NEFTX, NEFAX) (the “Funds”) This supplement replaces in its entirety the supplement dated August 31, 2012, and corrects certain information with the respect to the management of the Funds that was incorrectly stated in the August 31, 2012 supplement. Effective September 1, 2012, Robert Campbell will serve as the Portfolio Manager of the fixed income strategy of the NestEgg Target Date Funds, replacing Kirk Barneby and Glenn Dorsey. To reflect this change, the Prospectus is updated as follows: 1. Under each Fund’s “FUND SUMMARY” in the sub-section entitled “Portfolio Management,” the table regarding the Investment Adviser’s portfolio managers responsible for the day to day management of the Funds shall be replaced with the following: Manager Name Primary Title Adviser Managed the Fund Since Robert Campbell Portfolio Manager (Fixed Income) AIFS 2012 Richard “Rick” Baird Portfolio Manager (Value Equity) AIFS 2012 2. Under “Fund Management” in the section “MORE ABOUT THE FUNDS” the following replaces in its entirety the information for “Portfolio Managers” under “The Investment Adviser”: Portfolio Managers The Funds’ portfolio managers are responsible for the day-to-day management of the Funds. The Funds are managed by Mr. Robert Campbell and Mr. Richard Baird. Mr. Campbell manages the fixed income allocation of each Fund’s portfolio and he also oversees the sub-advisers. Mr. Baird is responsible for the day-to-day management of the Funds with respect to the value equity allocation of each Fund’s portfolio. The biographical information for each portfolio manager is set forth below. Robert A. Campbell, CFA, Senior Managing Director and Portfolio Manager, joined AIFS in March, 2006. He is also responsible for the day to day operations of the Kansas Tax-Exempt Bond Fund and the Absolute Return Bull Bear Bond Fund. Prior to joining AIFS, Mr. Campbell was a senior portfolio manager with Galliard Capital Management, Inc. (the previous sub-adviser to the Kansas Tax-Exempt Bond Fund) since November 2000, where he was the portfolio manager of the Kansas Tax-Exempt Bond Fund. Prior to his employment with Galliard, Mr.
